IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 35 MM 2017
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
KEVIN JORDAN,                              :
                                           :
                   Petitioner              :


                                      ORDER


PER CURIAM

      AND NOW, this 9th day of May, 2017, the Petition for Permission to File

Interlocutory Appeal from Superior Court is DENIED.